An alternative writ of mandamus was issued herein to which respondents filed a return and thereupon relator moved for a peremptory writ notwithstanding respondent's return.
Relator appears to have been a trainer of race horses and had been licensed as such by the respondent but by reason of benzedrine having been found in the urine of a horse named James Acker immediately after a race the respondent commission suspended the license of relator as a trainer at all race tracks in this state for a period of twelve months.
Among other things the respondents' Return alleged:
". . . benzedrine had been administered to said horse as found to exist in a sample of the urine taken immediately after said race, . . . ."
Relator's petition and the alternative writ stated:
". . . relator was the trainer of a horse named James Acker which won the second race at Sunshine Park, a duly licensed race track located in Hillsborough County, Florida, on January 30th, 1947. On February 3rd, 1947, the Relator received a telegram from the State Racing Commission notifying him of his suspension as a trainer. . . . The following day, February 4th, 1947, your relator received a letter, . . . notifying him of his suspension, claiming he had violated Rules 109 and 117, in that the horse, James Acker, had been stimulated by the administration of a drug known as benzedrine in the second race on January 30th, 1947. . . ."
Respondent's Return further alleged:
". . . Relator was notified that a hearing would be held on said charges on February 24th, 1947, at the hour of 10:00 A. M., . . . ."
Among the statutory powers and duties of the Racing Commission it is provided that it shall:
"(4) Make rules and regulations for the control, supervision and direction of applicants, permittees, and licensees, and for the holding, conducting and operating of all race tracks, race meets, or races held in this state, provided such rules and regulations shall be uniform in their application and *Page 167 
effect, and the duty of exercising this control and power is made mandatory upon such commission."
F.S. 1941, Section 550.02 (4) F.S.A.
In carrying out the provisions of said statutes, the said State Racing Commission promulgated and adopted "Rules of Horse Racing" on the 28th day of November, 1942, and among said Rules were the following, to-wit:
"109. No person shall administer, or permit to be administered in any manner whatsoever, internally or externally, to any horse entered or to be entered in a race, any stimulant, depressant, hypnotic or narcotic drug, of any kind or description, prior to a race or work-out."
"117. The trainer shall be the absolute insurer of and responsible for the condition of the horses entered in a race, regardless of the acts of a third party. Should the chemical or other analysis of saliva or urine samples or other tests prove positive, showing the presence of any narcotic, stimulant, chemical or drug of any kind or description, the trainer of the horse may be suspended or ruled off, and in addition, the foreman in charge of the horse, the groom and any other person shown to have had the care or attendance of the horse may be suspended or ruled off in the discretion of the Commission, and for a like second or subsequent finding shall be ruled off."
The foregoing rule of the Racing Commission does not make negligence nor carelessness of the trainer respecting stimulants, depressants, hypnotics or narcotics found in a horse entered in a race as a cause for suspension. The rule makes the trainer the insurer against any horse which he enters in a race having been administered any such drug.
The rule provides that for the first offense the trainer may be suspended or ruled off and for the second offense he shall be ruled off.
The substance of evidence before the Commission was to the effect that at the time of the race James Acker was in charge of a groomsman by the name of Valino who had been employed by relator only for four, five or six weeks; that James Acker came in first and the groomsman had placed some bets on that day and went to cash his tickets immediately *Page 168 
after the race and after relator's suspension left relator's employment without notice.
The business of horse racing in this state is affected with a public interest, and is subject to governmental regulations and control. In the exercise of its police power the sovereign may make rules and regulations to promote fair dealings in horse racing. It is the exercise of this same power that enables it to regulate the rates and charges of public utilities and other natural monopolies in order to procure reasonable and fair charges for services. When a regulation reasonably tends to promote or to accomplish a lawful purpose it is not capriciously arbitrary. Before being suspended it was established that relator was the trainer of the "doped" horse and that the horse had been doped when the horse for which he was the trainer entered the race. His negligence or carelessness in regard to the horse's condition is only of persuasive influence with the Commission as to manner and extent of exercise of its powers.
There is no question of a "presumption" as to negligence or carelessness. Relator is not so charged and the rule does not fix negligence or carelessness as the standard of conduct for relator as a trainer under his license. The rule makes the trainer the insurer against certain conditions of the horse upon entering a race. He has been found in default and the penalty imposed is within the rule.
One cannot accept the benefits of a privilege subject to the privilege being suspended in event of certain contingencies and then complain of suspension upon the happening of the specified contingencies after a full and fair hearing. The only civil right involved was a full and fair hearing on the charge under the Rules and a determination of the charge consistent with the proof which relator appears to have received. He only complains of the decision made pursuant to the hearing which complaint is without merit.
Relator complains that the regulation is so capriciously arbitrary as to be of no legal force and effect. When the regulation is considered in reference to the subject matter — horse races and wagering — it is our conclusion that this complaint is without merit. *Page 169 
Relator's motion for a peremptory writ is denied and respondent is discharged.
THOMAS, C. J., BUFORD, and CHAPMAN, JJ., concur.
TERRELL and ADAMS, JJ., dissent.